DETAILED ACTION
Claims 1-6, 8-13, 15-19 are considered in this office action. Claims 1-6, 8-13, 15-19 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  receiving data regarding in-service time for the pressure cylinder. 
Claims 2, 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: receiving in-service time data, receiving the in-service threshold and minimum pressure threshold for the pressure cylinder. Similarly Claims 9-10, 12, 16-17 and 19 are rejected on the similar rational. 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: controller.  Claims only states that health monitoring system is in electronic communication with a controller and does not explicitly claim a controller. Thus, scope of the claim is not clear and seems to lack an important structure which a controller. 
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what is “an article of manufacture “is and for compact prosecution it is interpreted as non- transitory computer readable storage medium. 
Hence Claims 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Allowable Subject Matter
Claims 1-6, 8-13, 15-19 have been found allowable over prior art search however there is other rejections that applicant have to overcome in order for Issuance of the Patent for the Pending Application. 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:  

The closest prior art is: 
Schmidt et al. (US 2006/0144997) which discloses a new method and system for health monitoring of aircraft landing gear. The system monitors and reports critical health issues as real-time information which can be analyzed in conjunction with an extensive database of information and used to alert pilots or other relevant personnel to the condition of the landing gear and actions that may be required as a result.
Saini et al. (US2017/0327237) which discloses the subject matter disclosed herein generally relates to pressure vessels, and more particularly to pressure vessels for aircraft emergency evacuation systems.
Fages et al. (US2019/0257710) teaches the subject matter disclosed herein relates to a pressurized gas tank. In particular, the pressurized tanks may be pneumatic tanks that can be used as an actuator for opening a door in an aircraft. Other uses are, however, also envisaged, including for example, the deployment or inflation of an aircraft evacuation slide.
The office believes that the combination of these three prior art may be resulted in a system for monitoring the evacuation system however the combination fails to teach specifically the alert is generated on an evacuation readiness device comprising a visual indication of system readiness, service due now is displayed as a first color, service due soon is displayed as a second color, and evacuation system ready is displayed as a third color, the first color, the second color, and the third color are all different. Hence the office finds the pending application allowable over prior art search. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668